Continuation Sheet
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 7. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0002103) in view of Bayne et al. (US 2011/0165393).

The reference, however, fails to disclose that the compressive stress region comprises a maximum flaw size of 5 microns or less, of 2.5 microns or less and 0.4 microns or less.
Bayne discloses an impact-damage-resistant glass sheet comprising an etched surface in combination with a tempering surface compression layer wherein the glass sheet exhibits a high standardized ball drop failure height and a high flexural modulus of rupture strength, useful to provide damage-resistant thin glass cover sheets, see abstract and [0009].  Additionally, the reference discloses that the glass sheet to be tempered and etched is pre-selected to have at least one surface substantially free of surface flaws with a depth greater than about 2 microns [0018 & 0053].  The reference 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the glass of Wang to have a flaw depth of 2 microns or less in order to provide a strengthened thin glass sheet that exhibits high resistance to flexural strain and impact damage, see Bayne [0003] and MPEP 2144.05 I.
	The references do not specifically disclose the claimed absence of failure, puncture resistance, pencil hardness and neutral axis location.  However, given the similar compressive stress profile, thickness, composition and flaw size between the disclosed glass laminate and the claimed glass assembly, it is expected the disclosed laminate and the claimed assembly will have similar properties regarding absence of failure, puncture resistance, pencil hardness and neutral axis location/shifting; see Wang Tables 1, 2 & 4 and [0118 & 0126]; Bayne [0018]; Applicant’s abstract and specification [0011]; and see MPEP 2112.01 I & II.
	Regarding claim 3, Wang discloses examples of ultrathin glass with compressive values within the claimed ranges, see Table 4.
	Regarding claim 4, Wang discloses examples of ultrathin glass wherein the depth of compression is less than one third of the thickness of the glass, see Table 4.
	Regarding claims 6 & 7, the reference discloses the polymer as selected from a group consisting of PET or PMMA [0118].
Regarding claim 8, it is expected that the polymer material laminated to the glass in Wang will have a lower elastic modulus than the glass layer given the similar properties between the disclosed glass and claimed glass and given the reference 
Regarding claims 14 and 15, the reference discloses that the glass has a thickness from 10 microns 500 microns [0079]; see MPEP 2144.05 I regarding overlapping ranges.
Regarding claim 16, the reference discloses applying conductive coatings to one or both sides of the ultrathin glass sheets [0111 & 0112].
Regarding claim 18, the lamination of glass and polymer has a thickness less than 500 microns with the ratio of thickness of a polymer material to that of glass as less than 200% [0118].  As such, the reference is considered to render obvious the claimed polymer thickness.  For example, when the laminate has a thickness of 200 microns, the reference discloses a polymer thickness of 400 microns or less, which overlaps the claimed range; see MPEP 2144.05 I.
Regarding claim 19, although the reference does not specifically disclose the thickness of the adhesive, given the reference discloses the lamination of a glass and a polymer has a thickness of less than 100 microns, the reference is considered to render obvious an adhesive thickness within the claimed range [0118 & 0122]; see MPEP 2144.05 I.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0002103) in view of Bayne (US 2011/0165393) as applied to claim 1 above, and in further view of Ishimaru et al. (US 2015/0147538).
	Wang in view of Bayne discloses the chemically strengthened ultrathin glass of claim 1, see above discussion.

	Ishimaru discloses a chemically strengthened glass sheet wherein a compressive stress of 800 MPa or more is formed in the edge of the sheet, see abstract, Fig. 1 and [0141].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the edge surface of Wang to comprise a compressive stress in to improve the damage resistance of the glass sheet; see Ishimaru [0027]. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0002103) in view of Bayne (US 2011/0165393) as applied to claim 1 above, and further in view of Starry et al. (US 2005/0228152).
Wang in view of Bayne discloses the chemically strengthened ultrathin glass of claim 1, see above discussion.
	Wang further discloses one or two surfaces of the ultrathin glass as having an antiglare function [0023].  Neither reference, however, discloses a third layer comprising amorphous fluorocarbons.
	Starry discloses an anti-reflective coating for an optical substrate with the coating as an amorphous fluoropolymer, see abstract.  Additionally, the reference discloses the coating as having good adhesion properties and as durable, uniform and void-free [0009].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an antiglare function in Wang using the amorphous fluorocarbon 

Continuation of 12. because:  Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Wang fails to disclose, teach or suggest at least a bend radius from about 3 mm to about 10 mm.  According to Applicant, the open-ended range in Wang (“less than 50 mm”) is unlike cases in MPEP 2144.05 I “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art.’”  Applicant notes that the case law supporting the obviousness of overlapping ranges only covers close-ended ranges.  As such, Applicant concludes that MPEP 2144.05 I is inappropriate to reject claim 1.  Examiner respectfully disagrees.
As discussed above, and previously, a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”; see MPEP 2144.05 I.  Wang discloses of less than 50 mm, which corresponds to any value less than 50 mm including 3 mm to 10 mm.  As such, the claimed range lies inside the range disclosed by the prior art and is rendered obvious by the prior art.  Examiner notes that there is no requirement in MPEP 2144.05 I that the disclosed range be a closed range, it is merely required to overlap or encompass the claimed range.  Additionally, Examiner notes that given the similar compressive stress profile, thickness, composition and flaw size between the disclosed glass laminate and the claimed glass assembly, it is expected the disclosed laminate and the claimed assembly will have similar properties regarding absence of failure when the element is held at a bend 
Applicant further argues that Wang does not enable the claimed bend radius range.  Applicant notes that the reference is silent on how to achieve a lower bend radius than 45 mm and does not provide examples below 45 mm.  According to Applicant, Wang does not recognize the problem that it becomes increasingly difficult to achieve a lower bend radius as the maximum bending stress of the glass increases.  Additionally, Applicant notes that open-ended numerical ranges are often indefinite.  As such, Applicant concludes that the lack of teaching or other guidance in Wang would result in undue experimentation to achieve the claimed range.  Examiner respectfully disagrees.
While Applicant argues that Wang does not enable lower than 45 mm bend radii, Examiner notes that when a reference “anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed operable”; see MPEP 2121 I.  Applicant then has the burden of submitting rebuttal evidence of nonenablement; see MPEP 2121 I.  In this case, Applicant has not provided any evidence other than that Wang’s examples are not below 45 mm.  Examiner notes, however, that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”; see MPEP 2123.  Further, regarding the indefiniteness of open-ended ranges, MPEP 2173.05 II states that a maximum limit does not require a minimum to be specified.  Further, while “open-ended numerical 
Lastly, in response to applicant's argument that Wang does not recognize the problem regarding the relationship of bending stress to bend radius, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Additionally, Applicant argues that Wang in view of Bayne fails to suggest at least a second layer coupled to the second primary surface of the glass layer comprising at least one of PET or PMMA configured to shift the neutral axis.  According to Applicant, Wang teaches against these features because the reference teaches that both sides of glass are laminated with polymer materials to form a polymer-glass-polymer triply structure.  Further, according to Applicant, Wang teaches against laminating only one side of the polymer in order to avoid warp or deformation of the laminate and to provide better behavior under thermal conditions.  As such, Applicant contends that there is no suggestion to provide a second layer coupled to the second primary surface of the glass layer comprising at least one of PET or PMMA configured to shift the neutral axis as required by claim 1.  Examiner respectfully disagrees.
As discussed above and previously, Wang discloses an ultrathin glass can be laminated with polymer materials to form a protective film with the polymer selected from a group that includes PET and PMMA [0023 & 0118].  While Applicant is correct that the reference discloses both sides of the glass are laminated with polymer 
Lastly, Applicant argues that Wang does not provide any motivation to achieve at least a second layer coupled to the second primary surface of the glass layer comprising at least one of PET or PMMA configured to shift the neutral axis.  According to Applicant, the examples of Wang demonstrate that the polymer of Wang is not configured to shift the neutral axis.  Additionally, Applicant argues that Wang teaches against the claimed features because it fails to teach laminating the polymer on one 
As discussed above, disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or nonpreferred embodiments.  In this case, Wang teaches that “in one embodiment, both sides of the glass are laminated with polymer materials.”  As such, it is also considered to disclose only one side of the glass being laminated with a polymer materials; see also Wang Examples 5-7.  
Additionally, in response to applicant's argument that the reference fails to teach at least a second layer coupled to the second primary surface of the glass layer comprising at least one of PET or PMMA configured to shift the neutral axis, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, as discussed above and previously, given the similar compressive stress profile, thickness, composition and flaw size between the disclosed glass laminate and the claimed glass assembly, it is expected the disclosed laminate and the claimed assembly will have similar properties regarding absence of failure, puncture resistance, pencil hardness and neutral axis location/shifting; see Wang Tables 1, 2 & 4 and [0118 & 0126]; Bayne [0018]; Applicant’s abstract and specification [0011]; and see MPEP 2112.01 I & II.
Given Applicant has not provided criticality of the claimed bend radius range or that the reference teaches away from the claimed range, given Wang does in fact 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LAURA A AUER/Primary Examiner, Art Unit 1783